Citation Nr: 1600354	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 40 percent disabling prior to March 11, 2013 and as 30 percent disabling thereafter.

2.  Entitlement to an increased disability rating for traumatic arthritis right acromioclavicular joint, with limitation of motion, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for deviated nasal septum, currently rated as 10 percent disabling.

5.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

6.  Entitlement to a total individual unemployability (TDIU) due to service connected disability.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a July 2006 rating decision, the RO severed service connection for PTSD.  The Veteran disagreed with the decision and statement of the case was issued in November 2006.  In December 2006, the Veteran submitted a document entitled Notice of Appeal expressing his continued disagreement with the July 2006 rating decision.  The Board finds that this communication is a timely substantive appeal as to the severance of service connection for PTSD.  Therefore, the issue on appeal is whether the severance of service connection was proper as reflected on the title page of this decision.

In the December 2006 correspondence noted above, the Veteran alluded to a desire for a hearing.  In a letter of October 2015, the Veteran was requested to clarify the type of hearing he desired and was informed that he had 30 days from the date of the letter to express his continued desire for a hearing and to specify the type of hearing he was requesting.  In a November 2015 letter, the Veteran stated he was not requesting a Board hearing and requested that his appeal be adjudicated by the Board.  Therefore, there is no pending hearing request.  

The issue of entitlement to service connection for sleep apnea has been raised by the record in March 29, 2012 and February 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the disability rating for a traumatic arthritis of the right shoulder and a deviated nasal septum, entitlement to TDIU, and the propriety of the severance of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 11, 2013, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VII hearing impairment of the right ear and Level III hearing impairment of the left ear. 

2.  Since March 11, 2013, the evidence of record does not reflect that the Veteran's bilateral hearing loss disability manifested in more than Level VII hearing impairment of the right ear and Level VI hearing impairment of the left ear.  

3.  The 10 percent rating currently in effect for the Veteran's service-connected tinnitus disability is the maximum schedular rating.
 
4.  The evidence of record does not show that the Veteran's hearing loss disability or tinnitus is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2013, the criteria for the assignment of a disability rating in excess of 40 percent for a bilateral hearing loss disability were not been met at any time. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  Since to March 11, 2013, the criteria for the assignment of a disability rating in excess of 30 percent for a bilateral hearing loss disability have not been met at any time. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014). 

3.  The claim for a rating in excess of 10 percent for tinnitus is without legal merit. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the appeal of claim for increase for tinnitus, the Board finds that the provisions of the VCAA are not applicable to the claim.  Notwithstanding, VA satisfied its duty notify and assist as to the claim.  Prior to the initial adjudication of the Veteran's claims for increase, a letter dated in December 2010 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  That letter informed the Veteran of information and evidence necessary to substantiate the claims for increase, information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Also, the letter provided information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and identified VA treatment records have been obtained.  The Veteran has not informed the VA of any outstanding non-VA treatment records.

The Veteran was afforded VA audiology examinations for his bilateral hearing loss and tinnitus disabilities July 2011 and March 2013.  A review of the examination reports shows that with respect to the claimed disabilities, the examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Moreover, the VA audiology examinations included a discussion of the effect of the Veteran's hearing disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board, therefore, concludes that the aforementioned examination reports are adequate for the purpose of rendering a decision in the instant appeal with respect to the Veteran's claims for increase for bilateral hearing loss, tinnitus, and PTSD.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with the opportunity to request a personal hearing before a Board member on his substantive appeal VA Form 9, but he declined a hearing.  However, as noted above, in correspondence dated in December 2006, the Veteran alluded to a desire for a hearing.  In a letter of October 2015, the Veteran was requested to clarify the type of hearing he desired and was informed that he had 30 days from the date of the letter to express his continued desire for a hearing and to specify the type of hearing he was requesting.  In a November 2015 letter, the Veteran stated he did not want a Board hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision with respect to the Veteran's claims for increase.

Accordingly, the Board will address the merits of the claims.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Evaluation of Bilateral Hearing Loss Disability

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Initially, the Board notes that the Veteran has been assigned a staged rating for his bilateral hearing loss.  He is currently rated as 40 percent disabling prior to March 11, 2013, and as 30 percent disabling thereafter.  The Board agrees with the RO's determination that a staged rating is warranted in the present case.  After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a schedular evaluation in excess of 40 percent prior to March 11, 2013, and 30 percent thereafter, for the Veteran's bilateral hearing loss disability.  

On the VA audiological examination in July 2011, speech audiometry revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 55, 75, 90 and 105 in the right ear; and 45, 75, 85 and, 100 in the left ear.  Puretone threshold averages were 81 decibels in the right ear and 72 decibels in the left ear.  

On the VA audiological examination in March 2013, speech audiometry revealed speech recognition ability of 68 percent bilaterally.  Pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 55, 80, 90 and 105 in the right ear; and 50, 80, 85 and, 105 in the left ear.  Puretone threshold averages were 83.75 decibels in the right ear and 80 decibels in the left ear.  

Prior to March 11, 2013

Prior to March 11, 2013 there is a single VA audiological examination in July 2011.  Application of the regulation to the findings of the July 2011 audiometric evaluation results shows that the Veteran's hearing loss in the right ear for each of the four specified frequencies were 55 decibels or more.  Therefore, an exceptional pattern of hearing impairment was shown in the right ear.  Thus, findings on this examination warrant consideration under 38 C.F.R. § 4.86, which provides that the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  The Board will apply Table VIa, 38 C.F.R. § 4.85, Diagnostic Code 6100, to determine the numerical designation of the right ear as this provides the Veteran with the higher numeral for each ear.

Application of the right ear audiometric findings to Table VIa yields findings of Level VII.  With regards to the left ear, application of the results from the July 2011 VA examination to Table VI yields findings of Level III hearing loss.  Where hearing loss is at Level VII in the worse right ear and Level III in the better left ear, a 20 percent evaluation is assigned under table VII. 38 C.F.R. § 4.85 (2014).

The Veteran is currently rated as 40 percent disabling for the period prior to March 11, 2013.  The audiometric findings above, do not meet the schedular criteria for a 40 percent disability rating.  However, the Board will not disturb the 40 percent disability rating assigned prior to March 11, 2013.  Thus, the Board finds that a disability rating in excess of 40 percent is not warranted prior to March 2011.  
 
      Since March 11, 2013

Since March 2013, there is a single VA examination of March 2013.  Application of the regulations to the findings from the March 2013 audiogram continue to show that the right ear has an exceptional pattern of hearing loss and therefore, Table VIa will be used to determine the numerical designation of hearing impairment of the right ear.  The left ear, however, does not show an exceptional pattern of hearing loss and Table VI is for application to the left ear.   

Application of the right ear audiometric findings to Table VIa yields findings of Level VII.  With regards to the left ear, application of the results from the March 2013 VA examination to Table VI yields findings of Level VI hearing loss.  Where hearing loss is at Level VII in the worse right ear and Level VI in the better left ear, a 30 percent evaluation is assigned under table VII. 38 C.F.R. § 4.85 (2014).

Based on the competent evidence of record, the Board concludes that a higher evaluation, higher than 30 percent disabling for the Veteran's bilateral hearing loss since March 2013 is not warranted under the schedular criteria.  

To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra. 

The evidence does not show that a rating in excess of 40 percent prior to March 11, 2013, and of 30 percent thereafter, is more nearly approximated or warranted.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

B. Evaluation of Tinnitus

10 percent evaluation is currently assigned to the Veteran's tinnitus under Diagnostic Code 6260.  The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The November 2010 claim for increase was received after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Additional Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the symptomatology associated with the Veteran's bilateral hearing loss and tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

Notably, on the July 2011 and March 2013 audiology examinations, the Veteran described the impact of his hearing loss on his ordinary conditions of daily life as difficulty hearing in all listening environments.  He stated that he has trouble hearing speech without his hearing aids and that at times he believes he misses about 50 percent of what is said.  The July 2011 examiner stated that the Veteran's hearing loss would have a significant impact on his occupation but that it is not a barrier to employment as he can be gainfully employed with proper amplification and assistive technology.  The March 2013 examiner noted the Veteran reported difficulty in hearing conversation, in particular hearing women.  The Veteran described the functional impact of his tinnitus as stressful and irritating.  At the March 2013 examination, he reported that the loudness of the tinnitus had recently increased.  

Based on these reported descriptions of the functional effects of the Veteran's hearing loss and tinnitus disabilities, the Board finds that the VA examination reports is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral hearing loss and tinnitus disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's complaints of decreased hearing acuity and difficulty hearing others are contemplated by the rating criteria which considers pure tone decibel hearing loss and speech discrimination hearing loss resulting in decreased hearing acuity.  As for tinnitus, the 10 percent evaluation for recurrent tinnitus is an acknowledgement of the irritation and stress of that disorder and its interference to some extent with daily and occupational functioning. 

The evidence in this case as to the Veteran's claimed bilateral hearing loss and tinnitus, disabilities does not show such an exceptional disability picture with respect to any of the claimed disabilities that renders inadequate the available schedular ratings for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria for each of the disabilities reasonably describes the disability level and symptomatology attributable to the Veteran's bilateral hearing loss and tinnitus.  As discussed above, higher schedular disability ratings are available under DC 6100 for hearing loss; however, the Veteran's hearing loss disability simply is not productive of the manifestations necessary to warrant a higher rating during the periods contemplated above.  As such, it cannot be said that the available schedular ratings are inadequate for purposes of rating the Veteran's disabilities.

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology for his bilateral hearing loss and tinnitus, the second and third questions posed by Thun become moot.  In any event, even if the available schedular evaluation were inadequate [which they manifestly are not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

Based on the foregoing, the Board finds that the requirements for extra-schedular evaluations for the Veteran's service-connected bilateral hearing loss and tinnitus have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

An evaluation in excess of 40 percent disabling for bilateral hearing loss disability prior to March 11, 2013, is denied.

An evaluation in excess of 40 percent disabling for bilateral hearing loss disability since March 11, 2013, is denied.

An evaluation in excess of 10 percent for bilateral tinnitus is denied. 


REMAND

A review of the claim file shows that additional development is needed prior to deciding the claims for an increased disability rating for deviated nasal septum and a right shoulder disability, and whether the severance of service connection for PTSD was proper. 

In a May 2014 submission, the Veteran has stated that he is receiving treatment for his right shoulder and sinus condition on a regular basis at the VA.  A review of the claim file shows that VA outpatient treatment records have been obtained through May 2013.  Accordingly, it appears there are outstanding VA treatment records relevant to the claim which are yet to be obtained.  

In regards to the claim for an increased disability rating for the service connected right shoulder disability, the Board notes that at the most recent VA examination of July 2011, the VA examiner reported that range of motion of the shoulder could not be tested as the Veteran refused to participate in the range of motion testing.  In the May 2014 submission, the Veteran argued he did not refuse to take part in the test, but rather could not due to the pain on the right shoulder.  Considering the Veteran's statement and the fact that the most recent VA examination is four years old, the Board finds that a new VA examination is needed prior to deciding the claim.

As previously noted, in a July 2006 rating decision, the RO severed service connection for PTSD.  The Veteran disagreed with the decision and a statement of the case was issued in November 2006.  In December 2006, the Veteran submitted a document entitled Notice of Appeal expressing his continued disagreement with the July 2006 rating decision.  The Board has found that this communication is a timely substantive appeal as to the severance of service connection for PTSD.  Therefore, the issue on appeal is whether the severance of service connection was proper as opposed to entitlement to service connection for PTSD.  

Since the December 2006 substantive appeal, additional evidence has been submitted relevant to the issue of the propriety of the severance of service connection for PTSD.  There is no indication in the record that the Veteran has waived review by the Agency of Original Jurisdiction (AOJ).  Moreover, and most recently, the issue has been adjudicated and developed by the AOJ and the Veteran as entitlement to service connection for PTSD rather than as a claim for restoration.  Thus, it appears that the Veteran is not aware that the issue of the propriety of the severance of service connection for PTSD continues to be on appeal.  Therefore, the Veteran should be issued a supplemental statement of the case (SSOC) for the purpose of readjudicating the issue with consideration of all of the relevant evidence submitted since December 2006 and to afford the Veteran the opportunity to submit any additional evidence he may wish to submit as to the issue of the propriety of the severance of service connection for PTSD.  

Regarding the claim for entitlement to TDIU, the issue must be remanded because the issue is inextricably intertwined with the disability rating of arthritis of the right shoulder and a deviated nasal septum issues that have also been remanded herein for additional development.  Therefore, the issue of entitlement to TDIU will be deferred until the requested development herein is completed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and dates of treatment for all of disabilities on appeal, including arthritis of the right shoulder and a sinus disability since May 2013 by both the VA and any private physician.  For all identified private physicians, request that the Veteran provide a release of information form.  Obtain all VA treatment records for treatment of the claimed disabilities, from May 2013 to the present.  For all identified private physicians for whom a release of information form has been provided by the Veteran, request all available treatment records and associate them with the claim file.  Document in the claim file all efforts to obtain all identified outstanding treatment records.  If any records are unavailable, it should so be noted in the file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of the service connected right shoulder disability.  The examiner should be given access to the claim file and he or she must state that a review of the claim file was conducted.  A full history of the symptomatology associated with the disability must be elicited form the Veteran.  The examination report should include ranges of motion of the right shoulder including any functional impairment with repetitive use.  If any opinion is provided, a full rationale for the opinion must be included.

3.  Issue a supplemental statement of the case, as to the issue of whether the severance of service connection for PTSD was proper.  Allow the appropriate time for response, and then return the claims to the Board.

4.  Then, readjudicate the claims, including entitlement to increased disability ratings for a right shoulder disability and a sinus disability, and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


